Order entered July 21, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00350-CR

                      DAVID ASHLEY HEWITT, Appellant

                                             V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 59th Judicial District Court
                           Grayson County, Texas
                       Trial Court Cause No. 073248

                                       ORDER

      Before the Court is appellant’s July 15, 2022 motion for an extension of time

to file his brief. We GRANT the motion and ORDER the brief received with the

motion filed as of the date of this order.


                                                  /s/   ROBERT D. BURNS, III
                                                        CHIEF JUSTICE